Citation Nr: 0613358	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-19 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

The propriety of forfeiture of the veteran's VA benefits.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had pre-war 
service from November to December 1941, was beleaguered from 
December 1941 to April 1942, was a prisoner of war from April 
to August 1942, and had regular Philippine Army service from 
April 1945 to June 1946.

This case was before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 determination by a VA Regional 
Office (RO).  In a June 2004 decision, the Board determined 
that a timely substantive appeal had been filed with regard 
to the issue of propriety of forfeiture of the veteran's VA 
benefits, and the issue was remanded to the RO for further 
development.  In December 2005, following certification of 
the appeal to the Board, the appellant submitted 
documentation entitled 'Reply to Supplement of the Case,' an 
August 2005 affidavit, and a newspaper article.  In April 
2006, the appellant submitted a written waiver of preliminary 
RO review of the new evidence.


FINDINGS OF FACT

1.  The appellant applied for disability benefits allegedly 
related to his prisoner-of-war (POW) service.

2.  In June 1998, the veteran submitted in support of his 
claim a VA Form 10-0048, Former POW Medical History, claiming 
that he experienced multiple diseases and symptomatology 
during his captivity, to include swelling in the joints and 
swelling of the legs and/or feet.  

3.  In an October 2000 sworn deposition, the veteran admitted 
that he signed the VA Form 10-0048 without knowing its 
contents at the behest of an attorney/claims fixer who had 
prepared the VA Form 10-0048, and with whom he had a verbal 
payment agreement.

4.  The veteran subsequently reported that he did experience 
swelling of the knees during his POW period. 

5.  The evidence does not establish beyond a reasonable doubt 
that the veteran knowingly submitted false documents 
concerning his claim for VA benefits.



CONCLUSION OF LAW

The statutory criteria for forfeiture of the appellant's 
right, claims, and benefits under the laws administered by VA 
have not been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 5103, 5103A, 5107, 6103 (West 2002); 38 C.F.R. § 3.901, 
3.905 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veteran's Claims Assistance Act of 
2000 (VCAA) was enacted, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  As to the matter of forfeiture for fraud, 
the VCAA does not apply since regulations pertaining to 
forfeiture have their own notice and development provisions.  
Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 
§3.901 or §3.902 will not be declared until the person has 
been notified by the Regional Counsel or, in VA Regional 
Office, Manila, Philippines, the Adjudication Officer, of the 
right to present a defense.  Such notice shall consist of a 
written statement sent to the person's latest address of 
record setting forth the following:  (1) The specific charges 
against the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C.A. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

VA has complied with all of these provisions.  In a January 
2001 proposed administrative decision, the January 2001 
charge letter from VA, the final administrative decision in 
March 2001, the June 2001 forfeiture decision by the 
Compensation and Pension Service, the February 2002 statement 
of the case, and the July 2005 supplemental statement of the 
case, the veteran was provided notice of the specific charges 
against him, a detailed statement of the evidence supporting 
the charges, and citation to and discussion of the applicable 
law.  Furthermore, the January 2001 charge letter from VA 
specifically notified the veteran of the right to submit a 
statement or evidence within 60 days, (either to rebut the 
charges or to explain his position), and of his right to a 
hearing within 60 days, with representation by counsel of his 
own choosing.  The January 2001 charge letter and the 
February 2002 letter attached to the statement of the case 
clearly explained that fees for the representation are 
limited in accordance with 38 U.S.C.A. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

The veteran was informed of the statutory basis for 
forfeiture actions, and of the evidence considered by the RO 
in initiating a forfeiture of his VA benefits.  He was 
notified of a proposed forfeiture action which included the 
reasons and bases supporting such action.  The veteran has 
submitted statements in his support, and all known and 
available evidence relevant to this forfeiture action has 
been collected for review.  The veteran requested a hearing 
before the RO, which was scheduled for February 2001.  The 
veteran appeared for the hearing, however, opted for an 
informal hearing.  The evidence on file does not show, and 
the veteran does not contend, that there is any additional 
evidence relevant to this appeal that has not been obtained.  
The Board finds that there is no reasonable likelihood that 
any additional evidence is available with respect to the 
issue of forfeiture, and the veteran has been informed of the 
evidence which he must present and the evidence which VA 
would collect on his behalf.  No additional assistance or 
notification is necessary.



Criteria & Analysis

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

The language of section 6103 plainly states that a person who 
commits fraud in connection with his or her claim or award of 
benefits, loses all rights, claims, and benefits.  See also 
Trilles v. West, 13 Vet. App. 314, 322 (2000).

A forfeiture action is an adversarial process initiated by 
VA. Such an adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a 
forfeiture.  See id. at  320- 22, 326-27.  Such a standard of 
proof is much higher than the typical claims adjudication 
standard.  The Board must determine whether the evidence 
establishes "beyond a reasonable doubt" that the appellant 
knowingly made or caused to be made false or fraudulent 
statements concerning a claim for benefits.  The 
determination of whether the appellant knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

It should also be noted that forfeiture will not be declared 
until an individual has been notified by VA of the right to 
present a defense and notice of the specific charges, a 
detailed statement of the evidence supporting the charges, 
citation and discussion of the applicable statute, the right 
to submit a statement or evidence within 60 days either to 
rebut or explain, and the right to a hearing within 60 days.  
38 C.F.R. § 3.905(b).  In the present case, the record shows 
that the appellant was duly notified of the proposed 
forfeiture action by letter dated in January 2001.  The 
letter clearly informed the appellant of his right to submit 
a response within the 60-day period as well as his right to a 
hearing.  The Board finds that this procedural due process 
requirement was met in this case.

The evidence of record reflects that service connection was 
in effect for intestinal ankylostomiasis, rated 10 percent 
disabling, effective October 25, 1987 to September 6, 1988; 
malaria, rated noncompensably disabling, effective October 
25, 1987; and, duodenal bulb deformity from previous ulcer 
disease with intestinal ankylostomiasis and trichuriasis, 
rated 20 percent disabling, effective September 7, 1988.

In September 1997, the veteran filed an informal claim for an 
increased rating for service-connected duodenal bulb 
deformity from previous ulcer disease, and entitlement to 
service connection for ischemic heart disease, as a result of 
his status as a POW.

In June 1998, the veteran submitted VA Form 10-0048, Former 
POW Medical History.  With regard to specific diseases 
acquired during captivity, he checked the "Yes" box 
pertaining to dysentery, malaria, pneumonia, tuberculosis, 
worms, scabies, skin disease, vitamin deficiency, pellagra, 
beriberi, and diphtheria.  With regard to whether he 
experienced any symptomatology or manifestations during 
captivity, he checked the "Yes" box pertaining to the 
following:  chest pain, rapid heart beats, skipped or missed 
heart beats, impaired vision, poor night vision, hearing 
disorder, bleeding gums, toothache, numbness, tingling, or 
pain in the fingers or feet, cavities, tooth abscess, loss of 
teeth, sores at the angles of the mouth, sore tongue, 
excessive thirst, swollen glands, skin rashes, blisters, dry 
scaly skin, numbness or weakness in the arms or legs, 
sunburn, skin ulcers, boils, pale skin, breast lumps, nausea, 
vomiting, diarrhea, episodes of jaundice, chills, aches or 
pains in the muscles and/or joints, fever, frequent 
urination, bloody urine, kidney stone, unsteady gait, 
swelling in the joints, swelling of the legs and/or feet, 
swelling of the muscles, and psychological or emotional 
problems.  The veteran's signature was affixed to the end of 
the VA Form 10-0048.

In a June 1998 rating decision, service connection was 
granted for ischemic heart disease (diagnosed as 
arteriosclerotic heart disease (ASHD)) as a residual of 
beriberi as a POW disability, and a 30 percent disability 
evaluation was assigned, effective September 27, 1997.  
Service connection was granted on the basis that a diagnosis 
of ASHD was rendered at a November 1997 VA examination, and 
the veteran claimed in the VA Form 10-0048 that he incurred 
swelling of the legs and feet during his incarceration as a 
POW.  The RO denied entitlement to an increased disability 
rating for service-connected duodenal bulb deformity from 
previous ulcer disease.

In October 1998, the veteran filed an informal claim for 
increased disability ratings for his service-connected 
disabilities.  Thus, he underwent a VA examination in 
November 1998 to assess the severity of his service-connected 
disabilities.  In a December 1999 rating decision, the RO 
denied increased disability ratings for his service-connected 
disabilities - ischemic heart disease, ulcer disease, and 
malaria.  The veteran was issued this rating decision, with a 
notice letter, in January 2000.

In February and April 2000, the veteran submitted medical 
evidence to support his claim for increased disability 
ratings for his service-connected disabilities.  He underwent 
another VA examination in April 2000.

In September 2000, a field examination was requested by the 
RO to determine whether the veteran had been assisted by 
Attorney E.C. or any other fixer in the prosecution of his 
claim, and information regarding any illnesses or diseases 
sustained while he was a POW.

In October 2000, the veteran underwent a deposition 
administered by VA.  The veteran testified that Attorney E.C. 
assisted him in the prosecution of his claim.  The veteran 
paid 2,000 pesos, and testified that the final payment would 
be finalized upon receiving the expected increase of his VA 
benefits.  His children advised him that the only maximum and 
reasonable amount that he could give was 50 percent of such 
increase.  The veteran testified that while he was prisoner 
of war, he suffered from malaria and ulcers, and at the time 
of the deposition suffered from PTB, rheumatism and 
arthritis.  The veteran denied suffering from any other 
diseases during captivity.  The veteran was shown the 
completed VA Form 10-0048 submitted in June 1998, and the 
veteran testified that he did not complete the form but 
signed the document.  He testified that Attorney E.C. 
completed the document.  The veteran saw the completed form 
before signing it but did not read it because of his blurred 
vision and because he trusted Attorney E.C.  The veteran was 
specifically asked whether he suffered from swelling of the 
legs and/or feet, or swelling of the muscles during 
captivity, which he specifically denied.  The veteran stated 
that he only suffered from malaria and ulcers during his 
captivity.  The other illnesses were added by Attorney E.C.  
The veteran stated that he did not understand the meaning of 
'swelling' as indicated on the form.  The veteran affixed his 
signature to the deposition transcript.

In a February 2001 statement from the veteran, he stated that 
he is sick, and unable to read or write.  He employed a fixer 
to help with his VA claim.  He signed the form completed by 
the fixer without knowing its content, and stated that he 
trusted the fixer.  The veteran stated that he wanted to 
clarify that he suffered from swollen knees during captivity.

In June 2002, the veteran underwent a private 
neuropsychiatric evaluation with Ma. Carmencita B. Gonzalez, 
M.D.  The medical history reflects that the veteran was 
'well' until five years ago when he was noted by family 
members to have memory lapses.  Initially, he would forget 
recent events but would be able to compensate for it and if 
he was questioned repeatedly he would be able to recall.  In 
the ensuing years, these lapses became more severe and even 
if he were given cues he would be unable to remember facts.  
At the time of the examination, it was reported that he 
forgets to brush, bathe, and eat, unless reminded.  The 
examiner diagnosed dementia probably Alzheimer's type, 
pulmonary tuberculosis with chronic bronchitis, and 
hyperurecemia.

In an August 2005 Affidavit from D.C.L, the veteran's 
daughter-in-law, she stated that in 1997 the veteran was 
suffering from loss of memory.  She reported that he forgets 
where he places his belongings and money, and gets lost while 
in town.  He has a very low education and suffers from a low 
IQ.

Based on the above evidence, the RO has declared a forfeiture 
of VA benefits.  It appears that in taking this action, the 
RO focused almost entirely on the fact that the veteran 
admitted in the October deposition that he had not actually 
had swelling of the legs during his POW period.  During the 
time period in question, applicable law provided that 
beriberi hear disease included ischemic heart disease in a 
former POW who had experienced localized edema during 
captivity.  See 38 C.F.R. § 3.309(c), Note (1998).  

The essential question is whether the veteran knowingly 
submitted false and fraudulent evidence to VA in pursuit of 
his claim for VA compensation benefits.  The RO has pointed 
to a VA Form 10-0048, Former POW Medical History (prepared by 
a "fixer", Attorney E.C.).  The document was signed and 
submitted by the veteran in June 1998, in support of his 
claim for benefits.

The veteran has admitted that the form was completed by E.C. 
and that he signed it trusting in E.C.  The Board is unable 
to find that such trusting reliance by the veteran is an 
excuse for not knowing what was in the form.  The veteran did 
in fact sign the form (contrary to one contention offered in 
the veteran's behalf), and he must be held responsible for 
the contents of the form.  

The Board must note, however, that the veteran had apparently 
filed a claim based on beriberi heart disease in 1988.  On 
the VA Form 10-0048 which he signed in April 1988, none of 
the pertinent questions regarding POW symptoms and illnesses 
were answered.  However, the report of a November 1988 VA 
examination conducted in connection with that claim does 
include history, furnished by the veteran to the examiner, to 
the effect that the veteran suffered from several disorders 
while a POW, including beriberi.  This suggests that the 
veteran did in fact believe that he suffered from beriberi 
during his POW period.  The evidence some 10 years before he 
filed the VA Form 10-0048 completed by E.C. suggests that the 
veteran did in fact believe he suffered from the pertinent 
symptoms during his POW status.  If so, then it is 
questionable whether or not he would not have answered the 
questions on the form regarding swelling in the affirmative 
if he had actually taken the time to answer the questions 
rather than rely in E.C.  

The Board must take notice of the fact that evidence in the 
file suggests that E.C. was to be prosecuted by local 
authorities for a claims fixing scheme which targeted 
veterans, to include POWs.  It is not clear from the record 
whether the veteran sought out E.C. or was a "target" of 
the claims fixing scheme.  The Board also must acknowledge 
that the veteran was of advanced age at the time the VA Form 
10-0048 was signed in 1998.  This fact alone does not excuse 
his failure to ensure the accuracy of the answers on the 
form, but it is one factor to be considered.  Although not 
entirely persuasive, there is also some evidence that the 
veteran's memory was somewhat impaired.  This is reflected 
not only by the post-1998 medical evidence submitted in 
support of the veteran, but several earlier medical reports 
include references to a lack of memory as to certain past 
occurrences.  Also worthy of note is the fact that the 
veteran subsequently clarified that he did suffer swelling of 
the knees during his POW period.  Although clearly self-
serving on its face, this statement illustrates some of the 
back-and-forth inconsistencies in the veteran's statements 
which in turn add some credibility to the argument that his 
age, alleged lack of clear understanding of some language, 
and his failing memory may have played a role in the events 
cited by the RO as constituting fraud. 

The evidence as a whole certainly does not show the veteran 
to be a completely innocent party.  However, after balancing 
all of the evidence pertinent to his intent in June 1998, the 
Board is unable to finds that his actions constituted fraud 
beyond a reasonable doubt.  Because forfeiture cases must be 
adjudicated according to this high standard, the Board 
concludes that the criteria for forfeiture have not been met 
in this case beyond a reasonable doubt.  


ORDER

The forfeiture declared against the veteran pursuant to 
38 U.S.C.A. § 6103(a) is not supported by the evidence beyond 
a reasonable doubt.  The appeal is granted.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


